DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 is being considered by the examiner.
Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant recites “the sealing portion is inverted  to a side of the seal surface and a side of the main body and comes into contact with the seal surface” which is not clear define what and where is “a side of the seal surface” and “a side of the main body”.  It appears that the seal portion is inverted to form a J-shape with the end of the seal portion facing the main body as shown in Figures 2b, 3, 5b and 6, but it is not well define with the language “a side of the seal surface and a side of the main body” and thus making the claim indefinite.  Clarification is required.  For the purpose of examination, examiner will interpret the language that referring to the Figures 2b, 3, 5b and 6. 
In claims 4, 6-7, applicant recites “a flat surface on at least one of a side of the extended piece on a side of the container body or a side of the lid” which is not clear define what and where is “a side of the container body” and “a side of the extended piece” or “a side of the lid”, which are all very confusing on which side applicant is referring to.  Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Krampotich et al (6,354,601) in view of Takahashi et al (7,413,099).
As to claim 1, Krampotich discloses a substrate storage container comprising: a container body (20) that stores substrates, a lid (24) that closes an opening of the container body (20), and an annular packing (26, column 3, lines 2-4 teaches a seal 26 extends around the peripheral portion of the door)  provided between the container body and the lid (as shown in Figure 5), wherein the container body has a seal surface (40) which is in contact with the annular packing (26), wherein the lid (24) is provided with an attachment groove (74) for attaching the annular packing (Figure 5), wherein the annular packing is formed of a main body (80) which is fitted in the attachment groove and an extended piece (84) extending from the main body, wherein the extended piece has a protrusion (98) protruding toward the lid in the closing direction of the lid, and has a seal portion (96) located at an end beyond the protrusion.  However, Krampotich does not discloses and wherein the seal portion is inverted to a side of the seal surface and a side of the main body and comes into contact with the seal surface.  Nevertheless, Takahashi discloses an substrate storage container with a container (1) and a lid (11) the lid comprise an annular packing (20 as shown in Figure 10), the annular packing comprises a main body and extended piece (22) with a seal portion located at an end of the extended piece (22), the seal portion is inverted to a side of the seal surface and a side of the main body and come into contact with the seal surface (Figure 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing portion of the extended piece of 
As to claim 2, Krampotich as modified further discloses a contact position between the seal surface and the seal portion either overlaps with the protrusion or is separated outward from the protrusion when viewed from
As to claims 3 and 5, Krampotich as modified further discloses wherein one portion of a surface of the extended piece facing the container body is configured to approach the lid from the main body toward the protrusion (as shown in Figure 5 of Krampotich, the portion between reference 98 and 99 that facing the container body (22) is compress and bend to approach the lid from the main body toward the protrusion (98).  
As to claims 4, 6-7, Krampotich further discloses the main body has a flat surface on at least one of a side of the extended piece on a side of the container body or a side of the lid and the packing is configured to be pushed into the attachment groove (please see Figure 5 of Krampotich, the main body 80 have three flat surface on a side of the lid  and also have flat surfaces on two side of the extended piece, which the main body is pushed into the attachment groove).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 7578407 discloses a wafer annular packing with protrusion facing the lid and another protrusion as contacting face to the container body.
U.S. application 2006/0249512 discloses a gasket for substrate container with the gasket having protrusion facing the lid and another protrusion as contacting face to the container body.
  U.S. 7578407 discloses a wafer annular packing with protrusion facing the lid and another protrusion as contacting face to the container body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736